Citation Nr: 0841351	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for Diabetes mellitus 
type II, to include as secondary to in-service Agent Orange 
exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to Diabetes mellitus type II.

3.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to Diabetes mellitus type 
II.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
RO that, in pertinent part, denied service connection for 
hypertension, diabetes mellitus type II, choroidal nevus, 
left eye, lattice degeneration of retina, right eye, and 
presbyopia of both eyes.  The veteran perfected a timely 
appeal of these determinations to the Board.


FINDINGS OF FACT

1.  The veteran did not have service along the DMZ in Korea 
between April 1968 and July 1969.

2.  The veteran is not shown to have served in the Republic 
of Vietnam during the Vietnam era or otherwise to have been 
exposed to herbicides, including Agent Orange, during his 
period of active service.  

3.  Diabetes mellitus type II, hypertension, and a bilateral 
eye disability are not shown to be due to the exposure to 
herbicides, such as Agent Orange, or other event or incident 
of the veteran's period of active service, or a service-
connected disability.  


CONCLUSION OF LAW

Diabetes mellitus type III, hypertension, and eye 
disabilities, to include choroidal nevus, left eye, lattice 
degeneration of retina, right eye, and presbyopia of both 
eyes are not shown to have had their onset in service or 
within one year of service, or otherwise caused or aggravated 
by the veteran's active service or a service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in October 2006, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, as well as the type of evidence VA 
would assist him in obtaining.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claims, and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  In addition, the RO provided 
the veteran and his representative with adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of his claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

In this case, the veteran seeks VA compensation benefits for 
diabetes mellitus type II, to include as secondary to Agent 
Orange exposure, and for hypertension and a bilateral eye 
disability, each to include as secondary to diabetes mellitus 
type II.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as diabetes mellitus and 
hypertension, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
year following discharge from service.  38 C.F.R. § 3.307, 
3.309.   Further, service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  The Board also notes that VA is to concede exposure 
to herbicides on a factual basis if a veteran alleges service 
along the DMZ in Korea, and was assigned to one of several 
particular units between April 1968 and July 1969.   See M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l).  
And if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, presumptive service 
connection for numerous diseases, to include diabetes 
mellitus type II, will be established even though there is no 
record of such disease during service.  Id.; 38 C.F.R. 
§ 3.309(e).  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claims.  

In this case, the veteran has been diagnosed with diabetes 
mellitus type II, hypertension and eye disabilities, to 
include choroidal nevus, left eye, lattice degeneration of 
retina, right eye, and presbyopia of both eyes.  Therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's current disability is 
related to a disease or injury in service.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).   

Here, the veteran does not contend, nor do his medical 
records indicate, that he had diabetes mellitus type II, 
hypertension or a chronic bilateral eye disability in service 
or within one year of service.  Rather, the veteran contends 
that he was exposed to Agent Orange in service and that his 
diabetes mellitus, hypertension and eye disabilities are a 
result of this exposure.  

The veteran's service records do not indicate that the 
veteran had service in the Republic of Vietnam.  The 
veteran's service records, however, indicate that the veteran 
served in the Republic of Korea  from October 4, 1969 to 
November 24, 1970, assigned to Complaints of B 2/31st INF, 7th 
INF DIV with reassignment to Complaints of C, 2/32nd, INF 7th 
INF DIV on July 27, 1970.

In order to warrant presumptive service connection for Agent 
Orange exposure in the Republic of Korea, the Board notes 
that the Department of Defense (DoD) has identified specific 
units that served in areas along the demilitarized zone (DMZ) 
in Korea where herbicides were used between April 1968 and 
July 1969.  VBA's Adjudication Procedure Manual, M21-1 
provides that VA is to concede exposure to herbicides on a 
factual basis if a veteran  alleges service along the DMZ in 
Korea, and was assigned to one of these units between April 
1968 and July 1969.   See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(l).  If the veteran served in 
Korea between April 1968 and July 1969 and was not assigned 
to one of the listed units, then a request is to be submitted 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification of the location of a veteran's unit.  
In this regard, the Board notes that the Court has 
consistently held that the evidentiary development procedures 
provided in VBA's Adjudication Procedure Manual, M21-1, are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1).

In this case, however, the veteran's service records indicate 
that, while he was in Korea in 1969, he did not serve with 
one of the designated units there between April and July 
1969.  The Board therefore finds that presumptive service 
connection for diabetes mellitus type II is not warranted by 
the evidence.

And there is otherwise no direct evidence to establish that 
the veteran was exposed to Agent Orange in service.  The 
veteran's claims file is silent regarding possible direct 
exposure.  

Additionally, there is also no evidence that the veteran's 
diabetes mellitus is directly related to his active duty 
service.  The veteran's service medical records are silent 
for complaints or treatment for diabetes mellitus.  And the 
veteran's post-service treatment records do not indicate that 
the veteran had diabetes mellitus until approximately 2003.  
These records also do not indicate that this condition is 
related to his active service.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's diabetes mellitus type 
II was caused by his military service, to include exposure to 
Agent Orange.  

In addition, the medical evidence does not indicate that the 
veteran's hypertension or eye disabilities are related to 
service or a service-connected disability.  In this regard, 
the Board notes that secondary service connection for these 
disabilities based on diabetes mellitus is not available 
since the veteran's diabetes mellitus has not been shown to 
be related to his active service.  In addition, the Board 
notes that the veteran's service and medical records do not 
indicate that the veteran had hypertension or chronic eye 
disabilities in service or within one year of active duty.  
And the veteran's post-service records do no indicate that 
these disabilities are the result of his active service.  

Here, the Board notes that the veteran was afforded a VA 
examination in connection with his eye claim.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  The examiner noted that the 
veteran had defective distance and near vision on his 
induction examination and that he also had conjunctivitis in 
January 1970 and a complete eye examination in March 1970.  
After service, the veteran was noted to have been followed by 
an ophthalmologist for small choroidal nevus.  The veteran 
was noted to have diabetes mellitus with complaints of 
fluctuating vision.  The veteran did not indicate complaints 
of didplopia, burning or tearing.  After examination, the 
veteran was diagnosed with choroidal nevus OS, lattice 
degeneration of retina OD, no diabetic retinopathy, and 
hyperopia, astigmatism, and presbyopia OU.  The examiner did 
not link any of these conditions to the veteran's active 
service.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran has diabetes mellitus, 
hypertension, or eye disabilities that are the result of his 
active service.  In reaching this conclusion, the Board notes 
that it is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In this regard, the Board notes that the veteran has not been 
afforded a VA examination in order to address whether the 
veteran has diabetes mellitus or hypertension and, if so, 
whether such disabilities are related to his service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent, and the veteran is 
required to show some causal connection between his 
disability and his military service.  Wells v. Principi, 326 
F.3d 1381, 1338 (Fed. Cir. 2003).  A disability alone is not 
enough.  Id.  

In this case, the record indicates that the veteran has 
diabetes mellitus and hypertension, but does not contain 
medical evidence indicating that such conditions are related 
to the veteran's active duty service.  38 C.F.R. § 
3.159(c)(4) (2002); see also Wells v. Principi, 326 F.3d 1381 
(2003); Charles v. Principi, 16 Vet. App. 375 (2002).  The 
Board therefore concludes that a VA examination of the 
veteran for these disabilities is not necessary in this case.  

In reaching these determinations, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  
















ORDER

1.  Service connection for Diabetes mellitus type II, to 
include as secondary to in-service Agent Orange exposure, is 
denied.

2.  Service connection for hypertension, to include as 
secondary to Diabetes mellitus type II, is denied.

3.  Service connection for a bilateral eye disability, to 
include as secondary to Diabetes mellitus type II, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


